  8:20-cr-00248-BCB-MDN Doc # 80 Filed: 06/14/21 Page 1 of 2 - Page ID # 437



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                       Plaintiffs,                                  8:20-CR-248
        vs.
RYAN D. TERRY, JEFFREY D. DAILEY, &                      MEMORANDUM AND ORDER
TNT ASSOCIATES, LLC, A NEBRASKA
LIMITED LIABILITY COMPANY,
                       Defendants.
       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation (Filing 67) recommending the Court deny the Motion to Set Aside Forfeiture

and Return Property Pursuant to Fed. R. Crim. P. 41(g) filed by defendants Ryan D. Terry and

TNT Associates, LLC (“Defendants”). Filing 38. Defendants timely filed a Statement of

Objections to Magistrate Judge’s April 13, 2021 Findings and Recommendation. Filing 78.

Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the Magistrate

Judge's Findings and Recommendation. The Court concurs in the Magistrate Judge’s factual

findings and well-reasoned legal analysis.

       Furthermore, defendant Terry undisputedly received notice of the administrative forfeiture

proceedings on September 3, 2020. Filing 46-6 at 4. The notice stated that Terry had thirty-five

days to file a claim, see Filing 46-6 at 2, and there is no evidence indicating Terry did so. As

Defendants correctly note, “due process requires that ‘notice be reasonably calculated, under all

the circumstances, to apprise the party of the action against them and afford the opportunity to

object.’” Filing 79 at 3 (quoting Muhammed v. Drug Enforcement Agency, 92 F.3d 648, 653 (8th

Cir. 1996)). Here Terry received notice that apprised him of the action against him and afforded
    8:20-cr-00248-BCB-MDN Doc # 80 Filed: 06/14/21 Page 2 of 2 - Page ID # 438



him thirty-five days to object; regardless of any extension by the Chief Judge John M. Gerrard,

Defendants’ due process rights were unimpaired.1 Accordingly,

    IT IS ORDERED:

    1. Defendants’ Statement of Objections to Magistrate Judge’s April 13, 2021 Findings and

         Recommendation (Filing 78) is overruled;

    2. The Magistrate Judge’s Findings and Recommendation (Filing 67) is adopted;

    3. Defendant’s Motion to Set Aside Forfeiture and Return Property Pursuant to Fed. R. Crim.

         P. 41(g) (Filing 38) is denied; and

    4. The Clerk of Court is ordered to terminate the pending motions at Filing 38, Filing 67, and

         Filing 78.


         Dated this 14th day of June, 2021.
                                                                BY THE COURT:

                                                                ___________________________
                                                                Brian C. Buescher
                                                                United States District Judge




1
  Defendants also argue the Magistrate Judge failed to consider Fed. R. Crim. P. 41(g) in his order. See Filing 79 at 3-
4. However, Defendant’s original brief sought the return of the property at issue under Rule 41(g) “for the same
reasons set forth above” in its statutory and due process argument, see. Filing 39 at 8, and the Court has already
rejected those arguments. Because Defendants have not shown they “are entitled to lawfully possess the seized
property at issue,” they have not met the Rule 41(g) standard. United States v. Howard, 973 F.3d 892, 894 (8th Cir.
2020).
